Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  May 30, 2019

The Court of Appeals hereby passes the following order:

A19A2000. TREVOR LAMONT BARNES v. THE STATE.

      Trevor Lamont Barnes pleaded guilty to two counts of aggravated child
molestation and one count of aggravated sexual battery, and the trial court entered a
judgment of conviction and sentence on April 13, 2015. On March 20, 2017, Barnes
filed a notice of appeal. We lack jurisdiction because the notice of appeal was not
timely filed.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Because Barnes filed his notice of appeal
707 days after entry of the trial court’s order, his appeal is untimely, and it is hereby
DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          05/30/2019
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.